Citation Nr: 0322751	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  03-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran served on active duty from June 1955 to June 
1981, to include a period of service in the Republic of 
Vietnam.  He died on October [redacted]
, 2001.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Albuquerque, New Mexico.

In March 2003, the appellant and her sister-in-law testified 
at a personal hearing before the undersigned Veterans Law 
Judge traveling to the RO, a transcript of which has been 
associated with the claims folder.


REMAND

The certificate of death shows that the immediate cause of 
the veteran's death was respiratory failure in October 2001.  
The certificate of death also indicated that fungemia/sepsis, 
neutropenia, and Stage IV head and neck cancer were also 
underlying causes contributing to his death.  Renal failure 
was listed as a significant condition contributing to death 
but not resulting in the underlying cause.  

Further development is warranted prior to adjudication of the 
appellant's claim.  Potentially relevant records have not 
been obtained by the RO.  During her March 2003 testimony 
before the undersigned Veterans Law Judge, the appellant 
testified that the veteran had received treatment for 
symptoms associated with cancer at the William Beaumont Army 
Medical Center in El Paso, Texas, beginning in 1981.  Review 
of the veteran's claims folder reveals that records from this 
facility prior to January 1993 have not been obtained.  
Additionally, the appellant indicated that the veteran was 
treated for similar symptoms at the Brooks Army Medical 
Center in San Antonio, Texas, possibly as early as 1981.  The 
record further reflects that the veteran had been treated by 
Dr. Butler, his private physician, following his separation 
from service.  These records should be obtained on remand 
prior to further disposition of this matter.

Additionally, preliminary review of the record discloses that 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death by the rating decision 
dated in April 2002.  In her notice of disagreement received 
in October 2002, the appellant alleged a new basis of 
entitlement with respect to her claim for service connection 
for the cause of the veteran's death.  In particular, she 
contends that the cause of the veteran's death was due to 
herbicide exposure.  Although this theory of entitlement was 
addressed in the statement of the case dated in November 
2002, the Board is also of the opinion that the appellant 
should be provided with an opportunity to present additional 
evidence in support of her contentions pursuant to this 
theory.

In light of the foregoing, and to ensure due process, the 
case is REMANDED to the RO for the following action: 

1.  Ask the appellant to identify all VA and 
non-VA health care providers who treated the 
veteran for any symptoms associated with 
fungemia/sepsis, neutropenia, and Stage IV 
head and neck cancer, or any other disorder 
thought to be associated with his death from 
June 1981 to October 2001, to include records 
from the William Beaumont Army Medical 
Center, the Brooks Army Medical Center, and 
Dr. Butler.  Obtain records from each health 
care provider set forth herein, as well as 
any additional providers identified by the 
appellant.

2.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  38 
C.F.R. § 4.2 (2002);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After the above development has been 
completed to the extent possible, 
readjudicate the issue of whether service 
connection is warranted for the cause of the 
veteran's death, including as due to 
herbicide exposure, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this Remand.

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




